In criminal cases, this Court has on occasion (as has been suggested by the petition for a rehearing herein), sometimes reversed adverse adjudications of guilt of felony, where it appeared that justice required it because of a reasonable doubt suggested by the record itself, after a dispassionate consideration by this Court of the evidence as a whole, leading to the conclusion that the jury must have been misled into the finding of a verdict of guilty against an accused person on evidence so doubtful as a matter of law, as to suggest the probability of a miscarriage of justice in the premises, and consequently the denial of a fair trial as a result. Callaway v. State, 112 Fla. 599, 152 So.2d Rep. 429, and similar cases.
But in civil cases, the mere existence of a reasonable doubt is no ground for a new trial, either by order of the trial court or by order of this Court. In ordinary civil cases a preponderance of evidence is altogether sufficient to support a verdict for plaintiff as was pointedly decided in Jacksonville Traction Co. v. Greene, 113 Fla. 316, 151 Sou. Rep. 523, cited in the majority opinion filed in this case on June 3, 1935. Only a clear affirmative showing that a verdict is clearly wrong, amounting to something more than a reasonable doubt about it, will warrant the Supreme Court in ordering a new trial on the ground that the ends of justice will be subserved by letting a second jury have an opportunity to pass upon the evidence. *Page 299 
Rehearing denied.
ELLIS, TERRELL, BUFORD and DAVIS, J. J., concur.